DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims status: amended claims 11; cancelled claims 1-10.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new secondary reference is now used in the rejection of claim 11 and all dependent claims.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitation “imaging element” is construed to the x-ray source and detector, as described in para. [0074] of the specification.
The limitation “shifting means” is construed to element 205 of fig.8, as described in para. [0083] of the specification.
The limitation “control element” is construed to the computer/cpu., as described in para. [0056] of the specification.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-14, 16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Saracen et al. (US 2005/0234327 A1; pub. Oct. 20, 2005) in view of Padwa et al. (US 2015/0201891 A1; pub. Jul. 23, 2015).
Regarding claim 11, Saracen et al. disclose in a first embodiment: a table (fig.2A item 103) on which a subject is loaded; an imaging element that irradiates an X-ray (fig.4A items 407) to said subject and detects the X-ray that transmits said subject and implements at least one of an X-ray fluoroscopy (para. [0045]) and an X-ray imaging (fig.4A items 408), and configuring to move a table (para. [0053]) and an imaging element in multiple directions of movement (fig.4A x-ray source is mounted on robot-based linac system 406). Saracen et al. are silent about:
In a first embodiment, Saracen et al. are silent about: the X-ray fluoroscopic imaging apparatus, further comprises: an operation element comprising a plurality motion-axis selection switch and a plurality of direction switches that is provided separately from said plurality of motion-axis selection switch and respectively corresponds to a plurality of directions and are capable of being commonly used with said plurality of motion-axis selection switches; a memory storing at least two of the plurality of directions of movement associated with the motion axis selection switches; and a control element; wherein said control element includes a shifting means which shifts the table and the imaging element to a mode capable of the table and the imaging element in at least two directions of movement stored in association with an operated the motion-axis selection switch and moving control means which moves the table and the imaging element in the direction of movement corresponding to the operated switch among a plurality of directional switches in a mode after the transition by the shifting means. 
In a further embodiment, Saracen et al. disclose: the X-ray fluoroscopic imaging apparatus, further comprises: an operation element comprising a plurality of motion-axis selection switch (para. [0109] last 3 lines teaches the interface screen 600 provides sub-options to adjust translations only, or rotations only, or all degrees of freedom available together; para. [0111] user interface screen 600 may include translation fields & rotation fields) and a plurality of direction switches that is provided separately from said plurality of motion-axis selection switch and respectively corresponds to a (para. [0105] teaches right/left switches 510A, Post/Ant switches 510B, para. [0104] & [0128] teach manual switches); a memory storing at least two of the plurality of directions of movement associated with the motion axis selection switch (para. [0103] L15-18); and a control element (fig.1 item 101); wherein said control element includes a shifting means (fig.1 item 105) which shifts the table and the imaging element (para. [0041]) to a mode capable of the table and the imaging element in at least two directions of movement stored in association with an operated the motion-axis selection switch and moving control means which moves the table and the imaging element in the direction of movement corresponding to the operated switch among a plurality of directional switches in a mode after the transition by the shifting means (para. [0041] teaches user interface 105 controls the patient positioning assembly 100 & the therapeutic radiation treatment system) with benefits for a flexible patient treatment couch (Saracen et al. para. [0105]).
In light of the benefits for a flexible patient treatment couch as taught by Saracen et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the combine the two embodiments of Saracen et al.
In the further embodiment, Saracen et al. are silent about: a plurality of direction switches that is provided separately from said plurality of motion-axis selection switch and respectively corresponds to a plurality of directions and are capable of being commonly used with said plurality of motion-axis selection switches.
In a similar field of endeavor, Padwa et al. disclose: a plurality of direction switches (fig.4A-4B items 3, 4, 5, 6) that is provided separately from said plurality of other selection switches (fig.4A-4B items 15 & 16) and respectively corresponds to a plurality of directions and are capable of being commonly used with said plurality of other selection switches motivated by the benefits for a compact user interface.
In light of the benefits for a compact user interface, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user interface of Saracen et al. with the teachings of Padwa et al.
Regarding claim 12, Saracen et al. disclose: said motion-axis switch provides a mode that is at least two selected from a group consisting of: a straight-line motion-axis mode that shifts said table and said imaging element by a straight-line shifting in a direction of said motion-axis along at least one direction of said table and a transverse direction thereof, and a rotation motion-axis mode that shifts a relative location by a rotation-shifting relative to said motion-axis selection switch along at least one direction of a longitudinal direction (fig.2A Axis 4) of said table and said transverse direction (fig.2A Axis 6) there.
Regarding claim 13, Saracen et al. disclose: said plurality of the direction switches further comprises four switches including an up-direction switch (fig.5 Ant 510B also shown in fig.6), a down-direction switch (fig.5 Post 510B which is understood as the opposite of Ant 510B), a right-direction switch (fig.5 Right 510A), and a left-direction switch (fig.5 Left 510B); wherein at least one switch pair selected from a group consisting of: one switch pair of said up-direction switch and said down-direction switch (fig.5 Post/Ant 510B), and one switch pair of said right-direction switch and said left-direction switch shifts (fig.5 left/right 510A) said relative location by a straight-line-shifting relative to the motion-axis direction along said longitudinal direction (para. [0111] user interface screen 600 may include translation fields), and the other switch pair of said direction switches said relative location by a straight-line-shifting in a motion axis direction along said transverse direction (fig.5 head left/head right 510F), and at least one switch pair selected from a group consisting of: said pair of said up-direction switch and said down-direction switch (fig.5 Post/Ant 510B), and one switch pair of said right-direction switch and said left-direction switch shifts (fig.5 head down/up 510E) said relative location by the rotation-shifting relative to said motion-axis direction along said longitudinal direction, and the other switch pair of said direction switches shifts (fig.5 roll left/right 510D) said relative location by a rotation-shifting relative to a motion-axis direction along said transverse direction.
Regarding claim 14, Saracen et al. disclose: said shifting of said relative location is carried out by shifting said table relative to said imaging element (fig.4A-4B)
Regarding claim 16, Saracen et al. disclose: aid control element carries out at least one of a lighting up and a blinking of at least one of said motion-axis selection switch and said plurality of the direction switches (para. [0107]).
Regarding claim 18, Saracen et al. disclose: said plurality of the direction switches are installed for every motion-axis mode and indicate at least one of a figure and a letter corresponding to said motion-axis mode is displayed (fig.5).
Regarding claim 19, Saracen et al. disclose: a switch that switches a state, in which said relative location is manually shiftable, and a state, in which said relative location is shiftable by that said control element that controls a shifting mechanism based on an operation of said motion-axis selection switch and said plurality of direction switches (para. [0080] teaches manually controlling the robotic arm & the patient bed through interface 105).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Saracen et al. (US 2005/0234327 A1; pub. Oct. 20, 2005) in view of Padwa et al. (US 2015/0201891 A1; pub. Jul. 23, 2015) and further in view of Franklin et al. (US 2018/0070911 A1; pub. Mar. 15, 2018).
Regarding claim 15, the combined references are silent about: said control element cancels said motion-axis mode when no operation takes place for a time period following being subjected to said motion-axis mode.
In a similar field of endeavor, Franklin et al. disclose: said control element cancels said motion-axis mode when no operation takes place for a time period following being subjected to said motion-axis mode (para. [0078]) with benefits for power saving.
In light of the benefits for power saving, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Saracen et al. and Padwa et al. with the teachings of Franklin et al.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Saracen et al. (US 2005/0234327 A1; pub. Oct. 20, 2005) in view of Padwa et al. (US 2015/0201891 A1; pub. Jul. 23, 2015) and further in view of Core et al. (US 2012/0109608 A1; pub. May 3, 2012).
Regarding claim 17, the combined references are silent about: said control element carries out said at least one of lighting one of lighting up and blinking at least one of said motion-axis selection switch and said plurality of the direction switches with a different color every motion-axis mode to one another.
In a similar field of endeavor, Core et al. disclose: said control element carries out said at least one of lighting one of lighting up and blinking at least one of said motion-axis selection switch and said plurality of the direction switches with a different color every motion-axis mode to one another (para. [0069] last 3 lines) with benefits for a user friendly interface (Core et al. para. [0068]).
In light of the benefits for a user friendly interface as taught by Core et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Saracen et al. and Padwa et al. with the teachings of Core et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884